



Exhibit 10.2








Amendment No. 2 to Amended and Restated Merchandising Agreement


This Amendment No. 2 (“Amendment”), dated as of July 10, 2017, is entered into
by and between (1) Sears, Roebuck and Co., a New York corporation (“SRC”), Kmart
Corporation, a Michigan corporation (“Kmart” and, together with SRC, “Seller”)
and Sears Holdings Corporation, a Delaware corporation (“SHC”) and (2) Sears
Hometown and Outlet Stores, Inc., a Delaware corporation (“SHOS”), Sears
Authorized Hometown Stores, LLC, a Delaware limited liability company (“SAHS”)
and Sears Outlet Stores, L.L.C., a Delaware limited liability company (“Outlet
Co.” and, together with SHOS and SAHS, “Buyer”), to further amend the Amended
and Restated Merchandising Agreement, retroactive to May 1, 2016, as amended by
the Amendment to Amended and Restated Merchandising Agreement, dated as of March
8, 2017, by and between Seller, SHC and Buyer (the “Agreement”). SHC, Seller and
SHO are hereinafter referred to individually as a “Party” and collectively as
the “Parties.” Defined terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Agreement.
WHEREAS, the Parties desire to amend the Agreement to clarify certain terms as
provided therein.
NOW THEREFORE, in consideration of the above premises and the mutual covenants
herein, the Parties agree as follows:


1.
Amendments. The Agreement shall be amended to add at the end of Section 19 of
the Agreement the following:



“Seller and any of its Affiliates may, at any time after the closing of a Sears
Store, open, own or operate one or more new stores in the trade area of the
closed Sears Store (each a “Replacement Store”), free of the restrictions, if
any, in Section 9(c)(i)(A) and Section 9(c)(i)(B) (but subject to the next
sentence). Seller and its Affiliates may not open, own or operate a store that
is substantially similar to a Sears Outlet Store format as of June 20, 2017. SHO
acknowledges and agrees that the store located at 3400 S College Ave, Fort
Collins, Colorado constitutes a Replacement Store.


2.
No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
Parties’ choice of law (pursuant to Section 22(t) of the Agreement) which also
applies to this Amendment.



    




Signature Page Follows
    





--------------------------------------------------------------------------------





Exhibit 10.2




    
IN WITNESS WHEREOF, the Parties have duly executed this Amendment No. 2 to the
Amended and Restated Merchandising Agreement as of the date first written above.
SEARS, ROEBUCK AND CO.
 
 
 
 
 
By:
/s/ ROBERT J. PHELAN
 
 
Senior Vice President-Finance
 
 
 
 
 
KMART CORPORATION
 
 
 
 
 
By:
/s/ ROBERT J. PHELAN
 
 
Senior Vice President-Finance
 
 
 
 
 
SEARS HOLDINGS CORPORATION
 
 
 
 
 
By:
s/ ROBERT J. PHELAN
 
 
Senior Vice President-Finance
 
 
 
 
 
SEARS HOMETOWN AND OUTLET STORES, INC.
 
 
 
By:
/s/ WILL POWELL
 
 
Chief Executive Officer and President
 
 
SEARS AUTHORIZED HOMETOWN STORES, LLC
 
 
 
By:
/s/ WILL POWELL
 
 
President
 
 
SEARS OUTLET STORES, L.L.C.
 
 
 
By:
/s/ WILL POWELL
 
 
President








